DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panasonic corporation EP 2177884 (hereinafter “Panasonic”).
Regarding claim 1, Panasonic discloses a gas appliance monitoring system (flow rate measuring system, Fig 7) comprising: a gas meter (apparatus-310) including a flow rate measurer (flow meter-311), a storage (flow rate information storing unit-312), and a meter communication unit (communication unit-316), the flow rate measurer measuring a flow rate of gas in time series (Paragraph 0075), the storage storing, as flow rate data, the flow rate measured by the flow rate measurer (paragraph 0076), the meter communication unit performing communication with a center device (management center apparatus-340, paragraph 0078); and the center device 
Regarding claim 2, Panasonic discloses the center device (management center apparatus-340) includes a message distributor (operation program constituting a computer, paragraph 0081), and the center device analyzes the flow rate data that has been accumulated in the data accumulation storage (record unit-343), by using the analyzer (process unit-342), and generates a predetermined message based on analysis performed by the analyzer and distributes the predetermined message to a specified distribution destination, by using the message distributor. (Paragraph 0081-0093 discloses issuing messages/signals such as an alarm)
Regarding claim 3, Panasonic discloses the analyzer (process unit-342) determines the state of the use of the gas appliance (Appliance A-C/321-323), and the message distributor (operation program constituting a computer, paragraph 0081) generates and distributes the predetermined message relating to the gas appliance that has been specified. (Paragraph 0081-0093 discloses issuing messages/signals such as an alarm or a cutoff signal)
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855